Title: To George Washington from Thomas Pinckney, 1 February 1795
From: Pinckney, Thomas
To: Washington, George


        
          Dear Sir,
          London 1st February 1795.
        
        I should long ago have given you some account of the Progress of my Enquiries concerning a Box supposed to be lodged for you at a Bankers here, had I not had the almost daily Expectation of being able to give a more satisfactory account of it. The same reason would induce me still to postpone writing on this Subject, but as I have occasion to address you on another Business, I avail myself of the opportunity of informing you, that, after having in vain endeavoured to find out the persons mentioned in Mr Wray’s Letter, and having nearly relinquished the hope of gaining any Intelligence concerning the Box, I accidentally found out Mr Wray himself, who is a Wharfinger in this Port, and by him I was informed of the person who originally gave him the Information concerning the Box. This person is a Custom House Officer, by name Wolfe, who when applied to spoke mysteriously of the Transaction, but still asserted that such a Box was lodged for you at the House of Messrs Hoare’s Bankers in Fleet Street; I immediately wrote to those Gentlemen and received for Answer that they had no such Box in their possession. Mr Wolfe, upon being again applied to persisted in his former Assertion but declined appearing to give any Testimony on the Subject; at length, about a month ago he said that having got over some pecuniary Embarrassments he was prepared to prove what he had before asserted and in an Interview I had with him, though he still continued an Air of Mystery (saying that he had placed the Box with Messrs Hoare by desire of a deceased Nobleman whose name he was not at liberty to disclose) yet he said he would go to Messrs Hoare’s and find out the Box, which probably those Gentlemen might not recollect, as it was a Transaction of Seven or Eight years standing. He accordingly shortly after sent me word that he had discovered the Box and directed it to be delivered to my Order. I immediately desired my Secretary to call at the Bankers for the Box, by whom he was informed that Mr Wolfe had been there and had pointed out a Box, which did not however by any Inscription appear to be addressed to you but had on it a Card partly obliterated but on which there remained inscribed “with Mrs Langman’s Executors things” and in the Bankers Books this Box was entered in the Name of Mrs Catharine Blundell without whose Order they said

the Box could not be delivered. In consequence of this Information I wrote to Mrs Blundell, who lives at Bath, but receiving no Answer I requested my Secretary who was going to that City to call on Mrs B. and make the necessary Enquiries. He could not obtain an Interview with this Lady but in answer to his written Application requesting a reply to my Letter he obtained the inclosed. I do not intend however wholly to relinquish this pursuit and will take the liberty of informing you of the result as soon as obtained.
        I beg my respectful Compliments to be made acceptable to Mrs Washington and remain with sincere Respect, Dear Sir, Your faithful and obedt Servant
        
          Thomas Pinckney
        
      